DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the fluid line" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Applicant should amend this limitation to properly introduce the element such as revising to say – a fluid line-. Examiner has interpreted that applicant intended to introduce the fluid line element within claim 13.
Claims 14-20 are rejected due to dependency on claim 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Humppi (WO 8900378 A1)
Regarding claim 1: Humppi discloses a teat cleaning device (abstract) for cleaning a teat of an animal comprising: a handle (17) having a proximal grip (side with button 18) portion and a distal end (side near chamber 1); a first rotatable brush (8) the first rotatable brush attached to the distal end of the handle (Fig. 2); a second rotatable brush (8), the second rotatable brush attached to the distal end of the handle (Fig. 2); a first spinning drive cable (Col 2 lines 35-37, “the brushes may be rotated e.g. by a motor mounted at a distance and with which the brushes are connected by a rotating wire.”), the first spinning drive cable connected to the first rotatable brush (8, Fig. 3); and a motor (9) including a first drive cable output, the first drive cable output coupled to the first spinning drive cable and configured to spin the first rotatable brush via the first spinning drive cable (Col 2 lines 35-37, “the brushes may be rotated e.g. by a motor mounted at a distance and with which the brushes are connected by a rotating wire.”), wherein the motor (9) is positioned outside of the handle (17, Fig. 3) and wherein the first drive cable output is coupled to the first spinning drive cable outside of the handle (Fig. 3).
Humppi discloses the claimed invention except for a second spinning drive cable, the second spinning drive cable connected to the second rotatable brush, a second drive cable output, the second drive cable output coupled to the second spinning drive cable and configured to spin the second rotatable brush via the second spinning drive cable, and the second drive cable output is coupled to the second spinning drive cable outside of the handle. It would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the second drive cable and the second drive cable output, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would allow for the brushes to be driven by the motor at various tempos or different patterns, in order to clean the teat as deemed effective by those of ordinary skill in the art. 
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Modified Humppi further teaches a splash guard, the splash guard housing at least a portion of the first and second rotatable brushes (8) and having a teat receiving opening configured to receive a teat of the animal (the chamber 1 is surrounded by housing which would act as a splash guard, Figs. 1 & 2).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Modified Humppi teaches wherein at least the first and second spinning drive cables (as duplicated above in claim 1) are disposed within the handle (Modified Humppi’s rotating wires would have to be disposed within the handle 17 in order to reach brushes 8), and wherein there are no gears, for distributing power to the first rotatable brush and the second rotatable brush, disposed within the handle (Humppi does not mention or disclose any gears, therefore this limitation is met).
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Modified Humppi further teaches wherein the motor is configured to spin the first and second rotatable brushes at a speed when a voltage is supplied to the motor (Col 2 lines 34-37, “The motor driving the brushes may be an electro-motor located close to them, or the brushes may be rotated e.g. by a motor mounted at a distance and with which the brushes are connected by a rotating wire.”), and further comprising a control panel (16), the control panel configured to supply the voltage to the motor (Col 3 lines 7-9, “an electrical connection between the control unit controlling the means and a switch disposed on the unit.”).
Claims 2, 6-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Humppi as applied to claim 1 above, and further in view of Dole (US 20150245586 A1).
Regarding claim 2 the modified reference discloses the limitations of claim 1 as shown above.
 Modified Humppi teaches a fluid line (3,7); a fluid delivery means (4), the fluid delivery means connected to the fluid line (3,7), attached to the distal end of the handle (Fig. 1), and configured to deliver a fluid to the first and second rotatable brush (nozzles of 4 would deliver fluid to the brushes 8 within chamber 1, See Fig. 2).
Modified Humppi fails to teach a pinch trigger, the pinch trigger configured to restrict the flow of a fluid through the fluid line by allowing a user to reversibly pinch the fluid line.
However, Dole teaches a fluid line (140), a fluid delivery means (259), the fluid delivery means connected to the fluid line (140), attached to the distal end of the handle (221), and configured to deliver a fluid to the first and second rotatable brush (Best Illustrated in Fig. 1), and a pinch trigger (232), the pinch trigger configured to restrict the flow of a fluid through the fluid line by allowing a user to reversibly pinch the fluid line (Paragraph 50 “In addition, the controller 230 may be programmed to control the operation of the DD system 101 upon activation of switch 232 to activate the solenoid valve 139 and/or pump 142.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fluid line as disclosed by Modified Humppi with the trigger as taught by Dole so as to control the amount of fluid that is applied to the brushes and/or the teats of the animal. 
Regarding claim 6, the modified reference discloses the limitations of claim 1.
Modified Humppi fails to teach wherein the handle is single molded and comprises at least one or more channels for housing each of the spinning drive cables and/or the fluid line. 
However, Dole teaches wherein the handle is single molded (180) and comprises at least one or more channels for housing each of the spinning drive cables and/or the fluid line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the handle as disclosed by Humppi with the single molded handle as taught by Dole so as to house the cables and lines within the handle and provide a method of providing fluid to the teats as well as electricity to rotate the brushes. 
Regarding claim 7, the modified reference teaches the limitations of claim 1 as shown above. 
Modified Humppi teaches the first spinning drive cable, the second spinning drive cable (as duplicated above in claim 1), the first rotatable brush (8) and the second rotatable brush (8).
However, Dole teaches wherein the first rotatable brush configured to rotate in the clockwise direction and the second rotatable brush is configured to rotate in the counterclockwise direction.  (Paragraph 95 “The gears 188A and 188B are counter rotating gears.” Because the gears rotate the brushes, the brushes are therefore also counter rotating.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brushes as disclosed by Humppi with the counteracting rotations as taught by Dole so as to clean the teats in a more efficient manner, getting as much surface area of the teats than simply rotating the brushes with the same pattern. 
Regarding claim 11, the modified reference discloses the limitations of claim 1 as shown above.
Modified Humppi teaches a fluid line (line from 10), the fluid line connecting a fluid reservoir (10), and the fluid line of the teat cleaning device (Fig. 3), and a fluid pump (13) configured to pump fluid through the fluid line to the teat cleaning device. 
Modified Humppi fails to teach a disinfectant or germicide container for housing a disinfectant or germicide fluid, and a fluid pump configured to pump the disinfectant or germicide through the fluid line to the teat cleaning device.
However, Dole teaches a disinfectant or germicide container (123) for housing a disinfectant or germicide fluid (123a), a fluid line (140), the fluid line connecting the fluid reservoir (123,136) and the fluid line of the teat cleaning device, and a fluid pump (142) configured to pump the disinfectant or germicide through the fluid line to the teat cleaning device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fluid, fluid reservoir, and fluid pump as disclosed by modified Humppi with the disinfectant/germicide as taught by Dole so as to increase the likelihood that the cow stays healthy after cleaning. 
Regarding claim 12, the modified reference teaches the limitations of claim 1 as shown above.
Modified Humppi teaches an air line, the air line connecting an air source (not illustrated however it is clear one is present as there needs to be a source providing the air) with the air line of the teat cleaning device and configured to deliver air though the air line to the first and second rotatable brush (brushes 8 within chamber 1) (Col 3 lines 16-19, “In an additional application of the invention, the chamber comprises additional nozzles with-which air can be blown on the washed and rinsed teat to dry it.”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Humppi as applied to claim 1 above, and further in view of Choi (US 7222382 B2)
Regarding claim 5 the modified reference discloses the limitations of claim 1 as shown above.
Modified Humppi further teaches wherein the first and second rotatable brushes (8) comprise bristles (Fig. 2). 
Modified Humppi fails to teach wherein the bristles are arranged in a spiral configuration. 
However, Choi teaches wherein the first and second rotatable brushes (19,20) comprise bristles (17,18) arranged in a spiral configuration (Best Illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brush as disclosed by Modified Humppi with the bristle configuration as taught by Choi so as the counteracting brushes can cover the surface area of the teats, therefore achieving the predictable result of a more efficient apparatus.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Humppi as applied to claim 8 above, and further in view of Mlsna (US 9648842 B1).
Regarding claim 9 the modified reference teaches the limitations of claim 8 as shown above. 
Modified Humppi fails to teach wherein the control panel is configured to spin the motor and the first and second rotatable brushes at a variable speed.
However, Mlsna teaches wherein the control panel (40) is configured to spin the motor and first and second rotatable brushes at a variable speed (Column 26 lines 10 – 14 “The variable speed box 120 includes the necessary operational switches for switching the motors 33M off or on as well as the DC power supply to vary the rotational speed of the rotating brushes 20A, 20B & 27.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teat cleaning device as disclosed by modified Humppi with the varying speeds as taught by Mlsna so as to create faster milk let down, therefore yielding the predictable result of a more efficient apparatus.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Humppi as applied to claim 8 above, and further in view of Fransen (US 20020040688 A1).
Regarding claim 10, the modified reference teaches the limitations of claim 8 as shown above.
Modified Humppi teaches the control panel (16) configured to spin the motor and the first and second rotatable brushes (8, Col 3 lines 7-9, “an electrical connection between the control unit controlling the means and a switch disposed on the unit.”)
Modified Humppi fails to teach the first and second rotatable brushes in a pulsating manner.
However, Fransen teaches the at least two rotatable brushes in a pulsating manner (Paragraph 27 “Due to this deformability, the cleaning rollers 20 can be given an unround shape, so that upon driving of the cleaning rollers 20 there is again exercised a pulsatory action on the teat”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teat cleaning device as disclosed by modified Humppi with pulsating manner as taught by Fransen so as to mimic natural suckling action and create faster milk let down, therefore yielding the predictable result of a more efficient apparatus.
Claims 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Humppi (WO 8900378 A1) in view of Fransen (US 20020040688 A1)
Regarding claim 13: Humppi discloses a method of cleaning a teat of an animal (abstract) comprising: contacting a teat cleaning device with the teat of the animal (Abstract), the teat cleaning device comprising a handle (17)  having a proximal grip portion (side with button 18) and a distal end (side near chamber 1), a first rotatable brush (8), the first rotatable brush attached to the distal end of the handle (Fig. 2), a second rotatable brush (8), the second rotatable brush attached to the distal end of the handle (Fig. 2), a first spinning drive cable (Col 2 lines 35-37, “the brushes may be rotated e.g. by a motor mounted at a distance and with which the brushes are connected by a rotating wire.”), the first spinning drive cable connected to the first rotatable brush (8, Fig. 3), and the first spinning drive cable connected to the first rotatable brush (8), and a motor (9) including a first drive cable output, the first drive cable output coupled to the first spinning drive cable and configured to spin the first rotatable brush via the first spinning drive (Col 2 lines 35-37, “the brushes may be rotated e.g. by a motor mounted at a distance and with which the brushes are connected by a rotating wire.”), wherein the motor (9) is positioned separate from the handle (17, Fig. 3) and wherein the first drive cable output is coupled to the first spinning drive cable separate from the handle (Fig. 3) delivering the fluid through the fluid line for a cleaning period (Col 5 lines 11-15, “whereby the motor 9 begins to rotate the brushes and the pump 13 pumps washing water from the washing water tank 10 through the nozzles onto the teat.”), cease delivering the fluid through the fluid line for a drying period (After the conclusion of the rinsing period there is a drying period, Col 5 lines 18-23, “As soon as the pump 13 has started, the pump 15 also begins to draw off used washing water from the bottom of the washing chamber, and this latter pump is advantageously arranged to operate somewhat longer than the rinsing water pump 14, whereby complete emptying of the chamber on conclusion of the rinsing period is ensured.”) and removing the at least two rotatable brushes of the teat cleaning device from the teat (Since Humppi teaches a portable system it can be understood by one of ordinary skill in the art that the rotatable brushes of the teat cleaning device could be removed from the teat).
Humppi discloses the claimed invention except for a second spinning drive cable, the second spinning drive cable connected to the second rotatable brush, a second drive cable output, the second drive cable output coupled to the second spinning drive cable and configured to spin the second rotatable brush via the second spinning drive cable, and the second drive cable output is coupled to the second spinning drive cable separate from the handle. It would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the second drive cable and the second drive cable output, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would allow for the brushes to be driven by the motor at various tempos or different patterns, in order to clean the teat as deemed effective by those of ordinary skill in the art. 
Modified Humppi fails to teach spinning the at least two rotating brushes in a pulsating manner. 
However, Fransen teaches spinning the at least two rotatable brushes in a pulsating manner (Paragraph 27 “Due to this deformability, the cleaning rollers 20 can be given an unround shape, so that upon driving of the cleaning rollers 20 there is again exercised a pulsatory action on the teat”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teat cleaning device as disclosed by modified Humppi with pulsating manner as taught by Fransen so as to mimic natural suckling action and create faster milk let down, therefore yielding the predictable result of a more efficient apparatus.
Regarding claim 14, the modified reference teaches the limitations of claim 13 as shown above. 
Modified Humppi further teaches wherein the teat cleaning device delivers at least one of a disinfectant, germicide and water during the cleaning period (Col 5 lines 11-15, “whereby the motor 9 begins to rotate the brushes and the pump 13 pumps washing water from the washing water tank 10 through the nozzles onto the teat.”).
Regarding claim 17, the modified reference teaches the limitations of claim 13 as shown above,.
Modified Humppi further teaches wherein the teat cleaning device delivers air during the drying period of the time period (Col 3 lines 16-19, “In an additional application of the invention, the chamber comprises additional nozzles with-which air can be blown on the washed and rinsed teat to dry it.”).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Humppi and Fransen further in view of Asgari (WO 2017208116 A1).
Regarding claim 15, the modified reference teaches the limitations of claim 14 as shown above. 
Modified Humppi fails to teach wherein the cleaning period is at least 15 seconds.
However, Asgari teaches wherein the cleaning period is at least 15 seconds (lines 194-195 “Just about 4 to 5 seconds is required to clean each teat, and hence about 20 seconds for each cow.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cleaning device as disclosed by modified Humppi with the cleaning period as taught by Asgari so as to increase the cleanliness of the animal’s teats, therefore achieving the predictable result of a more efficient system.
Regarding claim 16, the modified reference teaches the limitations of claim 15 as shown above. 
Asgari further teaches wherein the cleaning period is at least 20 seconds (lines 194-195 “Just about 4 to 5 seconds is required to clean each teat, and hence about 20 seconds for each cow.”).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Humppi and Fransen as applied to claim 17 above, and further in view of Dole (US 20150245586 A1).
Regarding claim 18, the modified reference teaches the limitations of claim 17 as shown above.
Modified Humppi fails to explicitly teach wherein the drying period of the time period is 3 seconds. 
However, Dole teaches wherein the drying period of the time period is at least 3 seconds (Paragraph 57 “In an embodiment, the time delay may be about 4 to about 7 seconds so that the rotating brushes 186 may be used to partially dry teats after the application of the disinfectant 123a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the drying period as disclosed by modified Humppi with the time period as taught by Dole so as to optimize the period of drying while also allowing for a quicker process, decreasing the amount of time it would take overall to clean all the cows a user may own. 
Regarding claim 19, the modified reference teaches the limitations of claim 18 as shown above. 
Dole further teaches wherein the drying period of the time period is at least 5 seconds (Paragraph 57 “In an embodiment, the time delay may be about 4 to about 7 seconds so that the rotating brushes 186 may be used to partially dry teats after the application of the disinfectant 123a.”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dole and Fransen as applied to claim 13 above, further in view of Van Den Berg (WO 2011025365 A1). 
Regarding claim 20, the modified reference teaches the limitations of claim 13 as shown above.
Modified Humppi fails to teach delivering a disinfectant or germicide prior to contacting the teat cleaning device with the teat of the animal and simulating the teats for pre-milking prior to contacting the teat cleaning device with the teat of the animal.
However, Van Den Berg teaches delivering a disinfectant or germicide prior to contacting the teat cleaning device with the teat of the animal and simulating the teats for pre-milking prior to contacting the teat cleaning device with the teat of the animal (Page 5 “In an expedient embodiment, the teat treatment device comprises at least one nozzle on the inner side of the teat cup, which is designed to spray a liquid in the direction of, and advantageously onto, the teat-cleaning device. By means of such a nozzle, liquid can be sprayed onto the teat which may facilitate treatment of the teat”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cleaning apparatus as disclosed by modified Humppi with the germicide treatment as taught by Van Den Berg so as to stimulate the animal’s teats and insure that most or all surface area of the teat is cleaned, therefore achieving the predictable result of a more efficient system.
Response to Arguments
Applicant’s arguments with respect to claim 1 and 13, as well as the subsequent dependent claims, have been considered but are moot because the new ground of rejection does not rely on the same combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments pertain to Dole reference as well as the combination of Choi and Grover of the previous office action dated 04/18/2022. The combination recited previously was substituted in favor of the Humppi reference which Examiner believes does a better job at teaching applicant’s amended limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642